EXHIBIT 10.35




INFINITY PHARMACEUTICALS, INC.
2013 EMPLOYEE STOCK PURCHASE PLAN


The following constitute the provisions of the 2013 Employee Stock Purchase Plan
of Infinity Pharmaceuticals, Inc.
1.Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Code. The provisions of the Plan, accordingly, shall be
construed so as to extend and limit participation in a manner consistent with
the requirements of that section of the Code.
2.Definitions.
(a)“Acquisition Price” shall have the meaning given such term in Section
18(b)(2) of the Plan.
(b)“Board” shall mean the Board of Directors of the Company.
(c)“Citizen-Owner” shall mean any individual who is an employee of the Company
for tax purposes whose customary employment with the Company is at least thirty
(30) hours per week.
(d)“Code” shall mean the Internal Revenue Code of 1986, as amended.
(e)“Committee” shall have the meaning given such term in Section 13 of the Plan.
(f)“Common Stock” shall mean the Common Stock, par value $0.001, of the Company.
(g)“Company” shall mean Infinity Pharmaceuticals, Inc. and any Designated
Subsidiary of the Company.
(h)“Compensation” shall mean the amount of money reportable on the
Citizen-Owner’s Federal Income Tax Withholding Statement, excluding overtime,
shift premium, incentive or bonus awards, allowances and reimbursements for
expenses such as relocation allowances for travel expenses, income or gains
associated with the grant or vesting of restricted stock, income or gains on the
exercise of Company stock options or stock appreciation rights, and similar
items, whether or not shown or separately identified on the Citizen-Owner’s
Federal Income Tax Withholding Statement, but including, in the case of
salespersons, sales commissions to the extent determined by the Board.
(i)“Designated Subsidiaries” shall mean the Subsidiaries which have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.
(j)“Enrollment Date” shall mean the first day of each Offering Period.
(k)“Exercise Date” shall mean the last day of each Purchase Period.
(l)“Fair Market Value” shall mean, as of any date, (a) the closing price (for
the primary trading session) on any national securities exchange on which the
Common Stock is listed or (b) the average of the closing bid and asked prices in
the over-the-counter-market, whichever is applicable, as published in The Wall
Street Journal or another source selected by the Board. If no sales of Common
Stock were made on such a day, the price of the Common Stock shall be the
reported price for the next preceding day on which sales were made.
(m)“Offering Period” shall mean the period of approximately twenty-four (24)
months during which an option granted pursuant to the Plan may be exercised,
commencing on the first Trading Day on or after July 1 and January 1 of each
year and terminating on the last Trading Day in the period ending twenty-four
(24) months later. The duration and timing of an Offering Period may be changed
pursuant to Section 4 of this Plan.
(n)“Option Shares” shall have the meaning given such term in Section 7 of the
Plan.
(o)“Participant” shall have the meaning given such term in Section 5(a) of the
Plan.
(p)“Plan” shall mean this 2013 Employee Stock Purchase Plan.




--------------------------------------------------------------------------------




(q)“Purchase Period” shall mean the period commencing the day after an Exercise
Date and ending on the Trading Day closest to the day that is six (6) months
after the preceding Exercise Date, except that the first Purchase Period of any
Offering Period shall commence on the Enrollment Date and end with the Trading
Day that is six (6) months after the Enrollment Date. The duration and timing of
Purchase Periods may be changed pursuant to Section 4 of the Plan.
(r)“Purchase Price” shall mean, unless the Board determines otherwise, an amount
equal to 85% of the Fair Market Value of a share of Common Stock on the
Enrollment Date or on the Exercise Date, whichever is lower.
(s)“Reorganization Event” shall have the meaning given such term in Section
18(b)(1) of the Plan.
(t)“Subsidiary” shall mean any present or future subsidiary corporation as
defined in Section 424(f) of the Code.
(u)“Trading Day” shall mean a day on which national stock exchanges and the
Nasdaq System are open for trading.
3.Eligibility.
(a)Any Citizen-Owner who shall be employed by the Company on a given Enrollment
Date shall be eligible to participate in the Plan; provided, however, that a
Citizen- Owner may not participate in more than one Offering Period at the same
time.
(b)Any provisions of the Plan to the contrary notwithstanding, no Citizen- Owner
shall be granted an option under the Plan (i) to the extent that, immediately
after the grant, such Citizen-Owner (or any other person whose stock would be
attributed to such Citizen-Owner pursuant to Section 424(d) of the Code) would
own capital stock of the Company or of any Subsidiary and/or hold outstanding
options to purchase such stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of the capital stock of the
Company or of any Subsidiary, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans of the Company and its
Subsidiaries accrues at a rate which exceeds Twenty-Five Thousand Dollars
($25,000) worth of stock (determined at the Fair Market Value of the shares at
the time such option is granted) for each calendar year in which such option is
outstanding at any time. In the event that a Citizen-Owner may not be granted an
option under the Plan because of the foregoing restrictions, the Citizen-Owner
shall be granted an option to purchase the maximum number of shares that would
not violate the foregoing restrictions.
4.Offering Periods. The Plan shall be implemented by consecutive, overlapping
Offering Periods with a new Offering Period commencing on the first Trading Day
on or after July 1 and January 1 each year, or on such other date as the Board
shall determine, and continuing thereafter until terminated in accordance with
Section 19 hereof. The Board shall have the power to change the duration of
Offering Periods and Purchase Periods (including the commencement dates thereof)
with respect to future offerings without stockholder approval.
5.Participation.
(a)An eligible Citizen-Owner may become a participant in the Plan (a
“Participant”) by completing a subscription agreement authorizing payroll
deductions in the form designated by the Company from time to time and filing it
on or prior to the applicable Enrollment Date with the Company’s payroll office
or such other office as the Company may direct.
(b)Payroll deductions for a Participant shall commence on the first payroll
following the Enrollment Date and shall end on the last payroll in the Offering
Period to which such authorization is applicable, unless sooner terminated by
the Participant as provided in Section 10 hereof.
6.Payroll Deductions.
(a)At the time a Participant files his or her subscription agreement, he or she
shall elect to have payroll deductions made on each pay day during the Offering
Period in an amount not exceeding ten percent (10%) of the Compensation which he
or she receives on each pay day during the Offering Period. Such payroll
deductions shall be in whole percentages only.




--------------------------------------------------------------------------------




(b)All payroll deductions made for a Participant shall be credited to his or her
account under the Plan. A Participant may not make any additional payments into
such account.
(c)A Participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof, or may decrease the rate of his or her payroll
deductions during the Offering Period by completing and filing with the Company
a new subscription agreement authorizing a change in payroll deduction rate. The
Board may, in its discretion, limit the number of participation rate changes
during any Offering Period. The change in payroll deduction rate shall be
effective with the first full payroll period following ten (10) business days
after the Company’s receipt of the new subscription agreement. A Participant’s
subscription agreement shall remain in effect for successive Offering Periods
unless terminated as provided in Section 10 hereof.
(d)At the time the option (as described in Section 7) is exercised, in whole or
in part, or at the time any of the Common Stock issued under the Plan is
disposed of, the Participant must make adequate provision for the Company’s
federal, state, or other tax withholding obligations, if any, which arise upon
the exercise of the option or the disposition of the Common Stock. At any time,
the Company may, but shall not be obligated to, withhold from the Participant’s
compensation the amount necessary for the Company to meet applicable withholding
obligations, including any withholding required to make available to the Company
any tax deductions or benefits attributable to sale or other disposition of
Common Stock by the Citizen-Owner.
7.Grant of Option. On the Enrollment Date of each Offering Period, each eligible
Citizen-Owner participating in such Offering Period shall be granted an option
to purchase (at the applicable Purchase Price) up to a whole number of shares of
the Common Stock the (“Option Shares”) determined by dividing $50,000 by the
Fair Market Value of a share of Common Stock on the Enrollment Date (subject to
any adjustment pursuant to Section 18), and provided that such purchase shall be
subject to the limitations set forth in Sections 3(b) and 12 hereof. The option
shall be exercisable as to 25% of the Option Shares on each Exercise Date during
the Offering Period. Exercise of the option shall occur as provided in Section 8
hereof, unless the Citizen-Owner has withdrawn pursuant to Section 10 hereof.
The option shall expire on the last day of the Offering Period.
8.Exercise of Option. Unless a Participant withdraws from the Plan as provided
in Section 10 hereof, his or her option for the purchase of shares shall be
exercised automatically on each Exercise Date during the Offering Period, and a
number of full shares not exceeding the number of shares as to which such
Participant’s option is exercisable on such Exercise Date shall be purchased for
such Participant at the applicable Purchase Price with the accumulated payroll
deductions in his or her account. No fractional shares shall be purchased. Any
payroll deductions accumulated in a Participant’s account which are not
sufficient to purchase a full share of Common Stock shall be retained in the
Participant’s account for the subsequent Purchase Period or Offering Period,
subject to earlier withdrawal by the Participant as provided in Section 10
hereof. Any other monies left over in a Participant’s account after the Exercise
Date shall be returned to the Participant. During a Participant’s lifetime, a
Participant’s option to purchase shares hereunder is exercisable only by him or
her.
9.Delivery. As promptly as practicable after each Exercise Date on which a
purchase of shares occurs, the Company shall arrange the delivery to each
Participant or to his or her designee, as appropriate, of a certificate
representing the shares purchased upon exercise of his or her option. The
Company may, in its sole discretion and in compliance with applicable laws,
authorize the use of book entry registration of shares in lieu of issuing
certificates.
10.Withdrawal; Termination of Employment.
(a)A Participant may withdraw all but not less than all the payroll deductions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by giving written notice to the Company in the form
designated by the Company. All of the Participant’s payroll deductions credited
to his or her account shall be paid to such Participant promptly after receipt
of notice of withdrawal and such Participant’s option for the Offering Period
shall be automatically terminated, and no further payroll deductions for the
purchase of shares shall be made for such Offering Period. If a Participant
withdraws from an Offering Period, payroll deductions shall not resume at the
beginning of the succeeding Offering Period unless the Participant delivers to
the Company a new subscription agreement.




--------------------------------------------------------------------------------




(b)Upon a Participant’s ceasing to be a Citizen-Owner, for any reason, he or she
shall be deemed to have elected to withdraw from the Plan and the payroll
deductions credited to such Participant’s account during the Offering Period but
not yet used to exercise the option shall be returned to such Participant or, in
the case of his or her death, to the person or persons entitled thereto under
Section 14 hereof, and such Participant’s option shall be automatically
terminated. If, prior to the last day of the Offering Period, the Designated
Subsidiary by which the Citizen-Owner is employed shall cease to be a Subsidiary
of the Company, or if the Citizen-Owner is transferred to a Subsidiary of the
Company that is not a Designated Subsidiary, the Citizen-Owner shall be deemed
to have terminated employment for purposes of this Plan.
(c)A Participant’s withdrawal from an Offering Period shall not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods.
11.Interest. No interest shall accrue on the payroll deductions of a Participant
in the Plan.
12.Stock.
(a)The maximum number of shares of the Common Stock which shall be made
available for sale under the Plan shall be 250,000 shares, subject to adjustment
as provided in Section 18(a) hereof. If, on a given Exercise Date, the number of
shares with respect to which options are to be exercised exceeds the number of
shares then available under the Plan, the Company shall make a pro rata
allocation of the shares remaining available for purchase in as uniform a manner
as shall be practicable and as it shall determine to be equitable.
(b)The Participant shall have no interest or voting right in shares covered by
his or her option until such option has been exercised and then only with
respect to the Option Shares actually purchased for the account of the
Participant.
(c)Shares to be delivered to a Participant under the Plan shall be registered
pursuant to instructions (whether written, electronic, or otherwise, but in any
case as specified by the Company) provided to the Company by the Participant in
the name of the Participant or in the name of the Participant and his or her
spouse.
13.Administration. The Plan shall be administered by the Board or a committee of
members of the Board appointed by the Board (a “Committee”). The Board or its
Committee shall have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to determine eligibility and to
adjudicate all disputed claims filed under the Plan. Every finding, decision and
determination made by the Board or its Committee shall, to the full extent
permitted by law, be final and binding upon all parties. Any reference to the
authority of the Committee to act under this Plan shall be contingent upon the
Board having delegated such authority to the Committee. All references to the
Board contained herein shall also refer to its Committee, as applicable.
14.Designation of Beneficiary.
(a)A Participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the Participant’s account under the
Plan in the event of such Participant’s death subsequent to an Exercise Date on
which the option is exercised but prior to delivery to such Participant of such
shares and cash. In addition, a Participant may file a written designation of a
beneficiary who is to receive any cash from the Participant’s account under the
Plan in the event of such Participant’s death prior to exercise of the option.
If a Participant is married and the designated beneficiary is not the spouse,
spousal consent shall be required for such designation to be effective.
(b)Such designation of beneficiary may be changed by the Participant at any time
by written notice. In the event of the death of a Participant and in the absence
of a beneficiary validly designated under the Plan who is living at the time of
such Participant’s death, the Company shall deliver such shares and/or cash to
the executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares and/or cash to the
spouse or to any one or more dependents or relatives of the Participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.




--------------------------------------------------------------------------------




15.Transferability. Neither payroll deductions credited to a Participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 14 hereof) by the Participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds from
an Offering Period in accordance with Section 10 hereof.
16.Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.
17.Reports. Individual accounts shall be maintained for each Participant in the
Plan. Statements of account shall be given to Participants at least annually,
which statements shall set forth the amounts of payroll deductions, the Purchase
Price, the number of shares purchased and the remaining cash balance, if any.
18.Adjustments Upon Changes in Capitalization; Reorganization Events.
(a)Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (i) the number and class of securities available under this Plan, (ii)
the share limitations set forth in Sections 3 and 7, and (iii) the Purchase
Price shall be equitably adjusted to the extent determined by the Board.
(b)Reorganization Events.
(1)Definition. A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (b) any
transfer or disposition of all of the Common Stock for cash, securities or other
property pursuant to a share exchange or other transaction or (c) any
liquidation or dissolution of the Company.
(2)Consequences of a Reorganization Event on Options. In connection with a
Reorganization Event, the Board may take any one or more of the following
actions as to outstanding options on such terms as the Board determines: (i)
provide that options shall be assumed, or substantially equivalent options shall
be substituted, by the acquiring or succeeding corporation (or an affiliate
thereof), (ii) upon written notice to Citizen-Owners, provide that all
outstanding options will be terminated immediately prior to the consummation of
such Reorganization Event and that all such outstanding options will become
exercisable to the extent of accumulated payroll deductions as of a date
specified by the Board in such notice, which date shall not be less than ten
(10) days preceding the effective date of the Reorganization Event, (iii) upon
written notice to Citizen-Owners, provide that all outstanding options will be
cancelled as of a date prior to the effective date of the Reorganization Event
and that all accumulated payroll deductions will be returned to participating
Citizen-Owners on such date, (iv) in the event of a Reorganization Event under
the terms of which holders of Common Stock will receive upon consummation
thereof a cash payment for each share surrendered in the Reorganization Event
(the “Acquisition Price”), change the last day of the Offering Period to be the
date of the consummation of the Reorganization Event and make or provide for a
cash payment to each Citizen-Owner equal to (A) (i) the Acquisition Price times
(ii) the number of shares of Common Stock that the Citizen-Owner’s accumulated
payroll deductions as of immediately prior to the Reorganization Event could
purchase at the Purchase Price, where the Acquisition Price is treated as the
fair market value of the Common Stock on the last day of the applicable Plan
Period for purposes of determining the Purchase Price under Section 2(r) hereof,
and where the number of shares that could be purchased is subject to the
limitations set forth in Sections 3 and 7, minus (B) the result of multiplying
such number of shares by such Purchase Price, (v) provide that, in connection
with a liquidation or dissolution of the Company, options shall convert into the
right to receive liquidation proceeds (net of the Purchase Price thereof) and
(vi) any combination of the foregoing.




--------------------------------------------------------------------------------




For purposes of clause (i) above, an option shall be considered assumed if,
following consummation of the Reorganization Event, the replacement option
confers the right to purchase, for each share of Common Stock subject to the
option immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Common Stock for each share of Common
Stock held immediately prior to the consummation of the Reorganization Event
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of options to consist solely of
such number of shares of common stock of the acquiring or succeeding corporation
(or an affiliate thereof) that the Board determines to be equivalent in value
(as of the date of such determination or another date specified by the Board) to
the per share consideration received by holders of outstanding shares of Common
Stock as a result of the Reorganization Event.
19.Amendment or Termination.
(a)The Board may at any time and for any reason terminate or amend the Plan.
Except as provided in Section 18 hereof, no such termination can affect options
previously granted, provided that an Offering Period may be terminated by the
Board on any Exercise Date if the Board determines that the termination of the
Plan is in the best interests of the Company and its stockholders. Except as
provided in Section 18 hereof, no amendment may make any change in any option
theretofore granted which adversely affects the rights of any Participant. To
the extent necessary to comply with Section 423 of the Code (or any successor
rule or provision or any other applicable law or regulation), the Company shall
obtain stockholder approval in such a manner and to such a degree as required.
(b)Without stockholder consent and without regard to whether any Participant
rights may be considered to have been “adversely affected,” the Board shall be
entitled to change the Offering Periods and Purchase Periods, limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a Participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each Participant properly correspond with amounts withheld from the
Participant’s Compensation and establish such other limitations or procedures as
the Board determines in its sole discretion advisable which are consistent with
the Plan.
20.Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.
21.Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
upon which the shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
22.Effective Date. The Plan shall become effective upon the earlier to occur of
its adoption by the Board or its approval by the stockholders of the Company,
which approval must be obtained within 12 months of the date the Plan is adopted
by the Board.




--------------------------------------------------------------------------------




23.Automatic Transfer to Low Price Offering Period. To the extent permitted by
any applicable laws, regulations, or rules of the established stock exchange,
national market system, or over-the-counter market on which the Common Stock
trades, if the Fair Market Value of the Common Stock on the Enrollment Date of
the next Offering Period is lower than the Fair Market Value of the Common Stock
on the Enrollment Date of any current Offering Period, then all Participants in
such current Offering Period shall be automatically withdrawn from such Offering
Period immediately after the exercise of their option on the Exercise Date and
shall be automatically re-enrolled in the next Offering Period as of the first
day thereof.
24.Governmental Regulations. The Company’s obligation to sell and deliver Common
Stock under this Plan is subject to listing on an established stock exchange or
quotation on a national market system or an over the counter market (to the
extent the Common Stock is then so listed or quoted) and the approval of all
governmental authorities required in connection with the authorization,
issuance, or sale of such stock.
25.Governing Law. The Plan shall be governed by Delaware law except to the
extent that such law is preempted by federal law.
26.Source of Shares. Shares may be issued upon exercise of an option from
authorized but unissued Common Stock, from shares held in the treasury of the
Company, or from any other proper source.
27.Notification Upon Sale of Shares. Each Citizen-Owner agrees, by participating
in the Plan, to promptly give notice to the Company of any disposition of shares
purchased under the Plan where such disposition occurs within two years after
the Enrollment Date with respect to the option pursuant to which such shares
were purchased or within one year of the date of exercise of such option
pursuant to which such shares were purchased.
28.Grants to Employees in Foreign Jurisdictions. The Company may, to comply with
the laws of a foreign jurisdiction, grant options to Citizen-Owners of the
Company or a Designated Subsidiary who are citizens or residents of such foreign
jurisdiction (without regard to whether they are also citizens of the United
States or resident aliens (within the meaning of Section 7701(b)(1)(A) of the
Code)) with terms that are less favorable (but not more favorable) than the
terms of options granted under the Plan to Citizen-Owners of the Company or a
Designated Subsidiary who are resident in the United States. Notwithstanding the
preceding provisions of this Plan, Citizen-Owners of the Company or a Designated
Subsidiary who are citizens or residents of a foreign jurisdiction (without
regard to whether they are also citizens of the United States or resident aliens
(within the meaning of Section 7701(b)(1)(A) of the Code)) may be excluded from
eligibility under the Plan if (a) the grant of an option under the Plan to a
citizen or resident of the foreign jurisdiction is prohibited under the laws of
such jurisdiction or (b) compliance with the laws of the foreign jurisdiction
would cause the Plan to violate the requirements of Section 423 of the Code. The
Company may add one or more appendices to this Plan describing the operation of
the Plan in those foreign jurisdictions in which Citizen-Owners are excluded
from participation or granted less favorable options.
29.Authorization of Sub-Plans. The Board may from time to time establish one or
more sub-plans under the Plan with respect to one or more Designated
Subsidiaries, provided that such sub-plan complies with Section 423 of the Code.




Adopted by the Board of Directors
on March 6, 2013


Approved by the stockholders
on June 11, 2013










--------------------------------------------------------------------------------





AMENDMENT NO. 1 TO
2013 EMPLOYEE STOCK PURCHASE PLAN
OF
INFINITY PHARMACEUTICALS, INC.


The 2013 Employee Stock Purchase Plan (the “Plan”) of Infinity Pharmaceuticals,
Inc. is hereby amended as follows:


1.Section 6(c) of the Plan is hereby deleted and new Section 6(c) is inserted in
lieu thereof which shall read as follows:


“(c) A Participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof, or may increase or decrease the rate of his or
her payroll deductions during the Offering Period by completing and filing with
the Company a new subscription agreement authorizing a change in payroll
deduction rate. The Board may, in its discretion, limit the number of
participation rate changes during any Offering Period. The change in payroll
deduction rate shall be effective with the first full payroll period following
ten (10) business days after the Company’s receipt of the new subscription
agreement. A Participant’s subscription agreement shall remain in effect for
successive Offering Periods unless terminated as provided in Section 10 hereof.”


Except as set forth above, the remainder of the Plan remains in full force and
effect.


Adopted by the Board of Directors on June 11, 2013







--------------------------------------------------------------------------------





AMENDMENT NO. 2 TO
2013 EMPLOYEE STOCK PURCHASE PLAN
OF
INFINITY PHARMACEUTICALS, INC.


The 2013 Employee Stock Purchase Plan (the “Plan”) of Infinity Pharmaceuticals,
Inc. is hereby amended as follows:


1.Section 12(a) of the Plan is hereby deleted and a new Section 12(a) is
inserted in lieu thereof which shall read as follows:


“(a)    The maximum number of shares of the Common Stock which shall be made
available for sale under the Plan shall be 400,000 shares, subject to adjustment
as provided in Section 18(a) hereof. If, on a given Exercise Date, the number of
shares with respect to which options are to be exercised exceeds the number of
shares then available under the Plan, the Company shall make a pro rata
allocation of the shares remaining available for purchase in as uniform a manner
as shall be practicable and as it shall determine to be equitable.”




Except as set forth above, the remainder of the Plan remains in full force and
effect.


Adopted by the Board of Directors on March 19, 2015
Approved by the Stockholders on June 15, 2015







--------------------------------------------------------------------------------





AMENDMENT NO. 3 TO
2013 EMPLOYEE STOCK PURCHASE PLAN
OF
INFINITY PHARMACEUTICALS, INC.


The 2013 Employee Stock Purchase Plan (the “Plan”) of Infinity Pharmaceuticals,
Inc. is hereby amended as follows:


1.Section 12(a) of the Plan is hereby deleted and a new Section 12(a) is
inserted in lieu thereof which shall read as follows:


“(a)    The maximum number of shares of the Common Stock which shall be made
available for sale under the Plan shall be 600,000 shares, subject to adjustment
as provided in Section 18(a) hereof. If, on a given Exercise Date, the number of
shares with respect to which options are to be exercised exceeds the number of
shares then available under the Plan, the Company shall make a pro rata
allocation of the shares remaining available for purchase in as uniform a manner
as shall be practicable and as it shall determine to be equitable.”




Except as set forth above, the remainder of the Plan remains in full force and
effect.




Adopted by the Board of Directors on March 12, 2019
Approved by the Stockholders on June 13, 2019



